DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Amendments filed on 08/15/2022.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Song (US 2020/0174686 A1) teaches identifying information about layers and information regarding space needed to store an output feature map. Determining whether the sum of obtained capacities is less than the size of memory space and if so, divide weight maps into plurality of sub-weight maps and allocating them among different storage spaces.
Tanaka et al. (US 2020/0285992 A1) discusses that it is possible to efficiently compress the machine learning model under the predetermined restriction conditions. For example, while keeping a balance between a restriction such as a processing time and a memory usage, and recognition accuracy, it is possible to efficiently compress the machine learning model. See at least [0053].
Watson et al. (US 2021/0357817 A1) discusses determining that a size of the reduced input Machine Learning Model (MLM) exceeds a memory threshold of a target device; and based on the determination that the size of the reduced input MLM is greater than the memory threshold of the target device, prune the reduced input MLM to remove a second input of the plurality of inputs of the original MLM included in the reduced input MLM to generate a second reduced MLM

The features “identifying a plurality of layers in a first implementation of the machine learning model comprising first computer readable instructions; calculating a plurality of respective output sizes corresponding to the plurality of layers; estimating, based on the plurality of output sizes, a first maximum amount of volatile memory used for the first implementation of the machine learning model; comparing the first maximum amount of volatile memory to a volatile memory constraint of a-the resource-constrained computing device; responsive to determining that the first maximum amount of volatile memory does not exceed the volatile memory constraint, embedding the first implementation of the machine leaning model on the resource-constrained computing device; and responsive to determining that the maximum amount of volatile memory does exceed the volatile memory constraint, creating a second implementation of the machine leaning model, wherein the second implementation comprises second computer readable instructions and requires a second maximum amount of volatile memory that is less than the volatile memory constraint, and embedding the second implementation of the machine leaning model on the resource-constrained computing device.” When viewed in the context of the claims as a whole, were not taught in the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Aslan et al. (US 2017/0132528 A1) JOINT MODEL TRAINING. See at least [0044].
Liu et al. (US 2022/0215251 A1) EXECUTION OF DEEP-LEARNING MODEL. See at least [0019] and [0067].
Wang et al. (US 2019/0244103 A1) ROBUST PRUNED NEURAL NETWORKS VIA ADVERSARIAL TRAINING. See at least [0072] and [0084].
Takeishi (US 2008/0137135 A1) PRINT CONTROL APPARATUS AND CONTROL METHOD THEREOF AND DEVICE DRIVER. See at least [0018].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CHU JOY-DAVILA whose telephone number is (571)270-0692. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai T An can be reached on (571)-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE A CHU JOY-DAVILA/Primary Examiner, Art Unit 2195